review the court's application of the law to those facts de novo.    Lader v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                             First, appellant argues that his trial counsel was ineffective
                for failing to move to dismiss his case based on the excessive pre-
                indictment delay and violation of his right to a speedy trial.' Appellant
                fails to demonstrate that actual, nonspeculative prejudice resulted from
                the delay or that the State intentionally delayed filing a complaint to gain
                a tactical advantage, see Wyman, 125 Nev. at 600-01, 217 P.3d at 578; see
                also United States v. Gouveia, 467 U.S. 180, 192 (1984), therefore
                appellant fails to demonstrate that trial counsel's performance was
                deficient or that he was prejudiced. 2 Accordingly, the district court did not
                err in denying this claim.
                             Second, appellant argues that his trial counsel was ineffective
                for failing to object to numerous instances of prosecutorial misconduct
                committed in the State's closing argument. Appellant fails to demonstrate
                deficiency or prejudice. The district court found that trial counsel made a
                conscious, strategic decision not to object to some of the comments so as
                not to call further attention to the comments. The district court further
                found that an objection to any of the comments, some of which the district
                court found were not improper, would not have altered the result of the



                       We note that any delay between the commission of an offense and
                an indictment is generally limited by statutes of limitations.     United
                States v. Lovasco, 431 U.S. 783, 789 (1977); Wyman v. State, 125 Nev. 592,
                600 n.3, 217 P.3d 572, 578 n.3 (2009).

                      2 To  the extent that appellant urges us to re-evaluate the standard
                set forth in Wyman, we decline to do so.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                tria1. 3 The district court's factual findings are supported by substantial
                evidence, and we agree with the district court's determinations and
                conclude that it did not err by denying these claims.         See Bussard v.
                Lockhart, 32 F.3d 322, 324 (8th Cir. 1994) (observing that decision
                whether to object to prosecutorial misconduct is a strategic one and "must
                take into account the possibility that the court will overrule it and that the
                objection will either antagonize the jury or underscore the prosecutor's
                words in their minds"); Epps v. State, 901 F.2d 1481, 1483 (8th Cir. 1990)
                (explaining that prosecutor's comments that were not objectionable could
                not be a basis for an ineffective-assistance claim based on counsel's failure
                to object).
                              Having considered appellant's contentions and concluded that
                they lack merit, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                            J.




                       3 Wenote our decision in appellant's appeal, Coleman, Jr. v. State,
                Docket No. 54622 (Order of Affirmance, April 8, 2010), in which we
                concluded that "significant independent evidence of guilt—including the
                victim's testimony and DNA evidence—exists to support appellant's
                conviction."



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                cc:   Hon. Elliott A. Sattler, District Judge
                      Karla K. l3utko
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A